Citation Nr: 0019105	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-28 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim seeking waiver of recovery of loan Guaranty 
indebtedness in the amount of $12,000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 decision of the 
Committee on Waivers and Compromises at the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  

The case was previously before the Board and remanded for 
additional development in March 1999.

The Board notes that the March 1999 remand order, inter alia, 
instructed the RO to obtain a VA Regional Counsel opinion 
addressing the validity of the loan guaranty indebtedness, 
adjudicate the issue of validity, and issue the veteran a 
supplemental statement of the case advising him of the 
requisite time limit in which to perfect an appeal as to that 
matter.  In February 2000 the RO issued a supplemental 
statement of the case summarizing a January 2000 VA Regional 
Counsel opinion and adjudicating the issue of validity.  The 
veteran was notified that he had 30 days to file a 
substantive appeal to perfect an appeal as to any new issue 
contained in the supplemental statement of the case.  As the 
veteran and his service representative did not address the 
issue of validity in subsequent correspondence, the Board 
finds an appeal has not been perfected and is not for 
appellate review.  See 38 C.F.R. § 20.200 (1999).

The Board also notes that in December 1998 the veteran 
submitted a notice of disagreement as to the issues of 
entitlement to service connection for bilateral hearing loss 
and a right knee disorder, entitlement to a 10 percent 
evaluation for multiple noncompensable service-connected 
disabilities, and entitlement to increased ratings for 
chronic right shoulder subluxation, residuals of right ankle 
sprain, residuals of left ankle sprain, neck scar, 
hemorrhoids, left foot tinea pedis, sinusitis, left thumb 
scar, right second digit fracture, and tinnitus.  As the 
record before the Board does not reflect the RO issued the 
veteran a statement of the case as to these matters, they are 
addressed in a remand order at the end of this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  In February 1991 the Board granted entitlement to waiver 
of recovery of loan guaranty indebtedness in the amount of 
$8,814.32, plus accrued interest, and denied entitlement to 
waiver in the amount of $12,000, plus accrued interest; the 
veteran did not appeal.

2.  The evidence submitted since the February 1991 Board 
decision includes cumulative information which by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1991 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1105 (1999).

2.  Evidence submitted since the February 1991 Board decision 
in support of the veteran's application to reopen the claim 
for entitlement to waiver of recovery of loan Guaranty 
indebtedness in the amount of $12,000 is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 1.969, 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Evidence of Record in February 1991

A November 1982 VA Form 26-1802a shows the veteran purchased 
a home financed by a VA guaranteed loan in the amount of 
$56,550.  In that document he certified and agreed that he 
was legally obligated to make the payments under the loan 
contract.  The document included the statement that "As a 
home loan borrower, you will be legally obligated to make the 
mortgage payments called for by your mortgage loan contract.  
The fact that you dispose of your property after the loan has 
been made WILL NOT RELIEVE YOU OF LIABILITY FOR MAKING THESE 
PAYMENTS."  It was noted that some home buyers had the 
mistaken impression that when they sold or disposed of the 
home they were not longer liable for mortgage payments.

In February 1986 VA received a notice of default from the 
veteran's mortgage holder indicating the first uncured 
default occurred in November 1985.  VA records dated in March 
1986 show the veteran was contacted by telephone and that he 
reported he was divorced and that his former spouse had 
possession of the property.  He stated he had checked into 
the matter of default and had been told that his former 
spouse intended to cure the default by April 1, 1986.  

In April 1986 VA received a notice of intent to foreclose.  
It was noted that the borrower had stated 5 payments would be 
made on April 1, 1986, but that no payment had been received 
and that all collection efforts had been exhausted.  

In August 1987 VA authorized payment for a claim for mortgage 
default in the amount of $20,814.82.

In his December 1988 request for waiver the veteran reported 
the entire matter was the result of his divorce.  He stated 
the court gave his former spouse temporary possession of the 
house and she was ordered to make payments.  He stated he did 
not learn she had not been making payments until after she 
moved out of the house.  He reported that all of the overdue 
notices and foreclosure documents were sent to her address 
and that she withheld the information from him until the past 
due debt was too large to cure.  

In a December 1988 financial status report the veteran noted 
he was divorced and on active service.  He reported monthly 
net income of $1,397.08, total net monthly expenses of 
$1,354, and a balance of $43.08.  He reported assets of $500 
cash, furniture and household goods worth $9,000, and 
automobiles worth $3,800, and an unpaid balance of 
installment contracts and other debts of $8,467.12.

At a personal hearing in March 1989 the veteran testified 
that he had not been notified of the foreclosure and that 
upon learning of the matter he took action to try to 
refinance the loan and to sell the house.  

In an April 1989 statement the veteran stated he had not been 
properly served notice of the foreclosure and that as a 
result he had not been notified in time to prevent the 
foreclosure.  In support of his claim he submitted copies of 
a summons indicating substitute service to his former mother-
in-law in November 1986, a copy of correspondence dated in 
September 1986 indicating transmittal of a quit-claim deed to 
his former spouse, a copy of a quit-claim deed executed in 
September 1986 transferring all interest in the property to 
the veteran, and a copy of correspondence dated in February 
1987 from the foreclosure attorney advising the veteran of 
the payoff amount.

In his July 1989 notice of disagreement the veteran stated 
repayment would cause financial hardship and that the 
mortgage company had not taken all necessary steps to prevent 
foreclosure and reduce the debt.  

In a June 1990 financial status report the veteran reported 
monthly net income of $2,068.74, total net monthly expenses 
of $2,062.31, and a balance of $6.43.  He reported assets of 
$250 cash, furniture and household goods worth $5,000, and 
automobiles worth $5,000, and a known unpaid balance of 
installment contracts and other debts of $6,897.27.  The 
unpaid balance of debts in the original amount of $4,000 and 
$1,500 were unknown.  

In February 1991 the Board granted entitlement to waiver of 
recovery of loan guaranty indebtedness in the amount of 
$8,814.32, plus accrued interest, and denied entitlement to 
waiver in the amount of $12,000, plus accrued interest.  It 
was noted that the veteran contended the property had been 
awarded to his former spouse in a divorce settlement but that 
no document to that effect had been submitted.  The Board 
further noted that a copy of a quit-claim deed indicated the 
veteran was the sole owner of the property prior to the date 
the foreclosure judgment was obtained and although he 
attempted to sell the property prior to foreclosure his 
contractual obligation was to indemnify VA for any loss 
resulting from default and foreclosure.

Relevant Evidence Received After February 1991

In May 1991 the veteran requested the issue of entitlement to 
waiver of $12,000 be reconsidered based upon new standards 
provided in VA Circular 20-90-5 and new and material 
evidence.  In support of his claim he submitted a copy of a 
final judgment of dissolution of marriage dated in January 
1985 which stated his former spouse shall have the exclusive 
use and occupancy of the marital home and "shall be 
responsible for the making mortgage payments on the home, 
holding the husband harmless thereon."

In his notice of disagreement, received by the RO in April 
1992, the veteran claimed the copy he submitted of his 
divorce settlement was new and material evidence and that he 
felt the lack of that document "played a major role" in the 
Board's decision.  He also stated he had not been properly 
notified by VA although his address was available from the 
service department while he was on active duty.  He submitted 
copies of documents including a February 1986 notice of 
default, February 1987 correspondence from the foreclosure 
attorney, and an article entitled "Summary of Recent 
Developments."  An affidavit from the veteran's former 
mother-in-law was provided in which she stated she had signed 
for a registered or certified letter addressed to the veteran 
in 1986 or 1987 but that she never told him about the letter.

In his September 1995 substantive appeal the veteran 
reiterated his claim that he had not been properly notified 
and resubmitted copies of the February 1986 notice of 
default, February 1987 foreclosure attorney correspondence, 
and the article entitled "Summary of Recent Developments."  

At his personal hearing in November 1995 the veteran restated 
his claim that the copy of the divorce settlement was new and 
material evidence and that he had not been properly notified 
of the foreclosure action.  He stated that upon learning of 
the foreclosure he took all efforts to remedy the situation 
and that the matter could have been avoided if he had been 
properly notified.

The veteran reiterated his claim in a December 1998 statement 
and stated that his testimony, statements, and written briefs 
established new and material evidence to reopen the matter.  
He claimed VA had failed in its duty to assist him in the 
initial stages of foreclosure and that denial of waiver of 
the debt would be against the principles of equity and good 
conscience.

In a July 1999 financial status report the veteran noted he 
was married and reported combined monthly net income of 
$4,390.21, total net monthly expenses of $4,015, and 
discretionary income of $375.21.  He reported assets of 
$1,100 cash, automobiles worth $15,000, and stocks and bonds 
worth $150, and a total original amount of installment 
contracts and other debts of $54,500.  The unpaid balance of 
these debts were not reported. 

New and Material Evidence Claim

In February 1991 the Board granted entitlement to waiver of 
recovery of loan guaranty indebtedness in the amount of 
$8,814.32, plus accrued interest, and denied entitlement to 
waiver in the amount of $12,000, plus accrued interest.  The 
veteran was notified, but did not appeal.  Therefore, the 
February 1991 Board decision is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 1.969, 20.1105 (1999).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  

A decision involving waiver may be reversed or modified on 
the basis of new and material evidence, fraud, a change in 
law or interpretation of law specifically stated in a VA 
issue, or clear and unmistakable error shown by the evidence 
in file at the time the prior decision was rendered.  
38 C.F.R. § 1.969 (1999).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Fossie v. West, 12 Vet. App. 1 (1998).

The United States Court of Appeals for the Federal Circuit 
recently held that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  The standards regarding 
the issue of finality have been reviewed and upheld.  Reyes 
v. Brown, 7 Vet. App. 113 (1994).

The Court also held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis, first, whether evidence submitted is 
"new and material" under 38 C.F.R. § 3.156(a), second, if 
it finds the evidence is "new and material" immediately 
upon reopening it must determine whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility, and third, if the claim is well grounded to 
proceed to the merits, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In this case, the veteran, in essence, requests entitlement 
to waiver of loan guaranty indebtedness be reopened because 
of new and material evidence as to matters involving 
determinations as to his degree of fault in the creation of 
the debt, the balance of fault with VA, and undue financial 
hardship.  

Subsequent to the February 1991 Board decision the veteran 
submitted a copy of his January 1985 divorce settlement which 
was not previously of record and claimed the document was new 
and material evidence to reopen the claim.  The Board notes 
the evidence of record in February 1991 included information 
that the veteran's former spouse had possession of the house 
and had responsibility for the mortgage payment.  Although 
the decision noted no documentation had been submitted in 
support of that information, it was also noted that the 
veteran had taken sole possession of the home by quit-claim 
deed prior to foreclosure and, in essence, that it was his 
November 1982 agreement that established fault.  Therefore, 
based upon a review of all of the evidence, the Board finds 
that while the actual document is new to the record, it is 
cumulative of evidence previously considered in the February 
1991 decision and is not new and material evidence.  

The record reflects the issue of sufficiency of notice of 
foreclosure as a legal matter was addressed in the 
adjudication of the validity of the indebtedness which was 
not perfected on appeal.  The Board finds, to the extent the 
veteran claims new evidence should be considered as a 
mitigating factor in the finding of fault, that evidence as 
to lack of actual notice may be considered in order to reopen 
the waiver claim.  In support of this claim, the veteran 
submitted evidence including his testimony and statements 
that he was not properly notified of the foreclosure, copies 
of correspondence previously of record which he claimed were 
not sent to his proper address, and an affidavit from his 
former mother-in-law stating she had not told the veteran of 
mail she had accepted which was addressed to him.  

Although this evidence in its present form was not of record 
in February 1991, the Board finds it is cumulative of 
evidence considered in the previous decision.  The Board 
notes the veteran stated in his December 1988 request for 
waiver that he did not learn of the mortgage default and 
foreclosure until it was too late for him to act.  The 
February 1991 decision, in essence, found the veteran was 
shown to have had actual notice of the default and 
foreclosure action in September 1986 when he obtained a quit-
claim deed.  A copy of the summons included in the record 
demonstrated substitute service to his former mother-in-law 
in November 1986.  The evidence of record also included a VA 
report showing the veteran had been contacted by telephone 
and informed of the default in March 1986.  Therefore, the 
Board finds the recently submitted evidence as to lack of 
actual notice is not new and material.

In addition, the veteran submitted a new financial status 
report in July 1999.  The Board notes, however, the report 
does not indicate financial hardship greater than that 
considered in the February 1991 decision.  In fact, the 
information provided shows the veteran's combined monthly 
income had increased significantly and that he had monthly 
discretionary income exceeding amounts reported in 
December 1988 and June 1990.  Therefore, the Board finds this 
new evidence is cumulative of financial information 
previously considered.

As the information provided in support of the application to 
reopen the claim for service connection is cumulative of 
evidence previously considered, the Board finds "new and 
material" evidence has not been submitted.  The information 
provided does not bear substantially on the specific matter 
under consideration and need not be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  

There is also no evidence of a change in law or 
interpretation of law specifically stated in a VA issue to 
warrant reversal or modification.  38 C.F.R. § 1.969.  The 
Board notes Circular 20-90-5 referred to by the veteran in 
his May 1991 correspondence which eliminated material fault 
and lack of good faith as absolute bars to the granting of 
waiver is not relevant to the veteran's case and that the 
circular was rescinded by VA Circular 20-96-5 in August 1996.

The Board further finds that the RO adequately assisted the 
veteran in the development of this claim and that he has not 
identified the existence of available evidence sufficient to 
warrant additional development.  See Ivey v. Derwinski, 
2 Vet. App. 320, 323 (1992).  


ORDER

New and material evidence not having been submitted to reopen 
a claim seeking waiver of recovery of loan Guaranty 
indebtedness in the amount of $12,000, the appeal is denied. 


REMAND

In December 1998 the veteran submitted a notice of 
disagreement from an April 1998 rating decision as to the 
issues of entitlement to service connection for bilateral 
hearing loss and a right knee disorder, entitlement to a 10 
percent evaluation for multiple noncompensable service-
connected disabilities, and entitlement to increased ratings 
for chronic right shoulder subluxation, residuals of right 
ankle sprain, residuals of left ankle sprain, neck scar, 
hemorrhoids, left foot tinea pedis, sinusitis, left thumb 
scar, right second digit fracture, and tinnitus.  The record 
does not reflect the RO issued the veteran a statement of the 
case as to these matters.  As the appellant filed a timely 
notice of disagreement, the Board's jurisdiction has been 
triggered and the issues must be REMANDED so that the RO can 
issue a statement of the case on the underlying claims.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:

1.  The RO should issue a statement of 
the case as to the issues of entitlement 
to service connection for bilateral 
hearing loss and a right knee disorder, 
entitlement to a 10 percent evaluation 
for multiple noncompensable service-
connected disabilities, and entitlement 
to increased ratings for chronic right 
shoulder subluxation, residuals of right 
ankle sprain, residuals of left ankle 
sprain, neck scar, hemorrhoids, left foot 
tinea pedis, sinusitis, left thumb scar, 
right second digit fracture, and 
tinnitus, and allow the veteran and his 
service representative the requisite 
period of time for a response.

2.  Thereafter, if an appeal is perfected 
as to these matters, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

